Conviction for seduction; punishment, five years in the penitentiary.
We are confronted at the threshold of this case with the question of a record in such shape as that we can not consider the statement of facts or bills of exception. The motion for new trial was overruled June 6, 1932, and the court then by order, granted appellant ninety days in which to file bills of exception and statement of facts. This time expired September 4th. On August 30th the trial court entered another order extending the time for such filing thirty days. The statement of facts and bills of exception were filed on September 23rd, nearly twenty days after the expiration of the ninety day period allowed by statute. *Page 121 
The trial court had no power or authority to extend such time beyond that fixed by article 760, C. C. P., which is ninety days from the giving of notice of appeal. Said statute contains the following language: "The same shall not be so extended as to delay the filing thereof within ninety days from the date the notice of appeal is given." Authorities upholding this statute are too numerous to cite, but many of them will be found under subdivisions 44, 45 of the notes to article 760, Vernon's Ann. C. C. P.
The indictment, the charge of the court, the judgment and sentence are regular, and, being without power to consider either the statement of facts or bills of exception, the judgment will be affirmed.
Affirmed.